This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 DALE NESBIT and
 3 PAMELA NESBIT,

 4          Plaintiffs-Appellees,

 5 v.                                                                            NO. 32,083

 6 JERRY McCOY,

 7          Defendant-Appellant.


 8 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 9 J. Richard Brown, District Judge


10   Martin, Dugan & Martin
11   Lane T. Martin
12   Mark R. Horton
13   Carlsbad, NM

14 for Appellees

15 Jerry McCoy
16 Carlsbad, NM

17 Pro Se Appellant
1                            MEMORANDUM OPINION

2 KENNEDY, Judge.

3        Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed, and the time for doing so has expired.

6        AFFIRMED.

7        IT IS SO ORDERED.



8                                               _______________________________
9                                               RODERICK T. KENNEDY, Judge


10 WE CONCUR:



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 _________________________________
14 JONATHAN B. SUTIN, Judge




                                            2